Court of Appeals
of the State of Georgia

                                                              ATLANTA, April 03, 2019

The Court of Appeals hereby passes the following order

A19D0382. DEBRA W. BULLARD v. 2014-3 IH BORROWER, LP et al..


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

18EV002728




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, April 03, 2019.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.